THE AMENDED AND RESTATED INCENTIVE AWARD PLAN OF TANGER FACTORY OUTLET CENTERS, INC. AND TANGER PROPERTIES LIMITED PARTNERSHIP Tanger Factory Outlet Centers, Inc., a corporation organized under the laws of the state of North Carolina (the “Company”), adopted the Stock Option Plan for Directors and Executive and Key Employees of Tanger Factory Outlet Centers, Inc., (the “Plan”) on May 28, 1993.The Plan has subsequently been amended from time to time.Tanger Properties Limited Partnership, a partnership organized under the laws of the state of North Carolina (the “Partnership”) adopted the Partnership Unit Option Plan for Employees of Tanger Properties Limited Partnership (the “Unit Option Plan”) on May 28, 1993, which plan has also subsequently been amended from time to time.In order to conform the Plan document to such amendments, to further amend the Plan in certain respects, and to merge the Unit Option Plan into the Plan, the Plan was amended, restated and renamed and adopted by the Company and the Partnership, effective as of May 14, 2004.Such Amended and Restated Incentive Award Plan of Tanger Factory Outlet Centers, Inc. and Tanger Properties Limited Partnership constituted a complete amendment and restatement of the Plan in its entirety and a continuation of the Plan.The Plan also serves as the successor to the Unit Option Plan and no further options have been granted under the Unit Option Plan since May 14, 2004.All options outstanding under the Unit Option Plan on May 14, 2004 have been and, to the extent applicable, shall continue to be treated as outstanding options under the Plan.However, each outstanding option so incorporated has been and a shall hereafter continue to be governed solely by the terms of the documents evidencing such option, and no provision of the Plan has been or shall be deemed to affect or otherwise modify the rights or obligations of the holders of such incorporated options with respect to their acquisition of Units or Common Shares.In order to amend the Plan in certain respects in light of Section 409A of the Code and Department of Treasury regulations and other interpretive guidance issued thereunder, including, without limitation, any such regulations or other guidance that may be issued after the effective date of this amendment and restatement of the Plan (collectively, “Section 409A”) the Plan is now amended and restated by the Company and the Partnership, effective as of December 29, 2008. The purposes of this Plan are as follows: (1)To further the growth, development and financial success of the Company and the Partnership by providing additional incentives to directors and employees of the Company, the Partnership and their subsidiaries, who have been or will be given responsibility for the management or administration of the Company’s business affairs, by assisting them to become owners of the Company’s Common Shares and thus to benefit directly from such growth, development and financial success. (2)To enable the Company, the Partnership and their subsidiaries to obtain and retain the services of the types of professional, technical and managerial employees and directors considered essential to the long range success of the Company by providing and offering them an opportunity to own Common Shares and/or rights which will reflect the growth, development and financial success of the Company. This Plan is intended to comply with all applicable law, including the requirements of Section 409A and shall be operated and interpreted in accordance with this intention.This Plan has been operated in reasonable good faith compliance with Section 409A (within the meaning of Internal Revenue Service Notices 2005-1, 2006-79 and 2007-86) during the period beginning on January 1, 2005 and ending on the effective date of this amendment and restatement of the Plan. ARTICLE I. DEFINITIONS Wherever the following terms are used in this Plan they shall have the meanings specified below, unless the context clearly indicates otherwise.The masculine pronoun shall include the feminine and neuter and the singular shall include the plural, where the context so indicates. Section 1.1 Administrator “Administrator” shall mean the entity that conducts the general administration of the Plan as provided herein.With reference to the administration of the Plan with respect to Awards granted to Independent Directors, the term “Administrator” shall refer to the Board.With reference to the administration of the Plan with respect to any other Award, the term “Administrator” shall refer to the Committee unless the Board has assumed the authority for administration of the Plan generally as provided in Section 9.2. Section 1.2 Award “Award” shall mean an Option, a Restricted Share award, a Performance Award, a Deferred Share award or a Share Payment award which may be awarded or granted under the Plan (collectively, “Awards”). Section 1.3 Award Agreement “Award Agreement” shall mean a written agreement executed by an authorized officer of the Company, the Partnership or a Subsidiary, as applicable, and the Holder which shall contain such terms and conditions with respect to an Award as the Administrator shall determine, consistent with the Plan. Section 1.4 Award Limit “Award Limit” shall mean (a) with respect to Options, 180,000 Common Shares; (b)with respect to Performance Awards, $1,000,000; and (c) with respect to all other Awards, 60,000 Common Shares, in each case as adjusted pursuant to Section 10.3. Section 1.5 Board “Board” shall mean the Board of Directors of the Company. Section 1.6 Change in Control “Change in Control” shall mean: (a)The acquisition by any individual, entity or group (within the meaning of Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934, as amended (the “Exchange Act”)), (a “Person”) of beneficial ownership (within the meaning of Rule 13d-3 promulgated under the Exchange Act) of 20% or more of either (i) the then outstanding Common Shares (the “Outstanding Common Shares”) or (ii) the combined voting power of the then outstanding voting securities of the Company entitled to vote generally in the election of directors (the “Outstanding Company Voting Securities”); provided, however, that for purposes of this subsection (a), the following acquisitions shall not constitute a Change in Control:(i) any acquisition directly from the Company, (ii) any acquisition by the Company, (iii) any acquisition by any employee benefit plan (or related trust) sponsored or maintained by the Company or any corporation controlled by the Company or (iv) any acquisition by any corporation pursuant to a transaction which complies with clauses (i), (ii) and (iii) of subsection (c) of this Section 1.6; or (b)Individuals who, as of the date hereof, constitute the Board (the “Incumbent Board”) cease for any reason to constitute at least a majority of the Board; provided, however, that any individual becoming a director subsequent to the date hereof whose election, or nomination for election by the Company’s shareholders, was approved by a vote of at least a majority of the directors then comprising the Incumbent Board shall be considered as though such individual were member of the Incumbent Board, but excluding, for this purpose, any such individual whose initial assumption of office occurs as a result of an actual or threatened election contest with respect to the election or removal of directors or other actual or threatened solicitation of proxies or consents by or on behalf of a Person other than the Board; or (c)Consummation of a reorganization, merger or consolidation or sale or other disposition of all or substantially all of the assets of the Company or the acquisition of assets of another corporation (a “Business Combination”), in each case, unless, following such Business Combination, (i) all or substantially all of the individuals and entities who were the beneficial owners, respectively, of the Outstanding Common Shares and Outstanding Company Voting Securities immediately prior to such Business Combination beneficially own, directly or indirectly, more than 50% of, respectively, the then outstanding shares of common stock and the combined voting power of the then outstanding voting securities entitled to vote generally in the election of directors, as the case may be, of the corporation resulting from such Business Combination (including, without limitation, a corporation which as a result of such transaction owns the Company or all or substantially all of the Company’s assets either directly or through one or more subsidiaries) in substantially the same proportions as their ownership, immediately prior to such Business Combination of the Outstanding Common Shares and Outstanding Company Voting Securities, as the case may be, (ii) no Person (excluding any corporation resulting from such Business Combination or any employee benefit plan (or related trust) of the Company or such corporation resulting from such Business Combination) beneficially owns, directly or indirectly, 20% or more of, respectively, the then outstanding shares of common stock of the corporation resulting from such Business Combination or the combined voting power of the then outstanding voting securities of such corporation except to the extent that such ownership existed prior to the Business Combination and (iii) at least a majority of the members of the board of directors of the corporation resulting from such Business Combination were members of the Incumbent Board at the time of the execution of the initial agreement, or of the action of the Board, providing for such Business Combination; or (d)Approval by the shareholders of the Company of a complete liquidation or dissolution of the Company. For purposes of this Plan, the Partnership Units shall be treated as, and aggregated with, the Common Shares and/or the Outstanding Company Voting Securities to the extent such Partnership Units are convertible into Common Shares or voting securities, respectively. Section 1.7Code “Code” shall mean the Internal Revenue Code of 1986, as amended. Section 1.8 Committee “Committee” shall mean the Share and Unit Option Committee of the Board, appointed as provided in Section Section 1.9 Common Shares “Common Shares” shall mean the common shares of the Company, par value $0.01 per share. Section 1.10 Company “Company” shall mean Tanger Factory Outlet Centers, Inc., a North Carolina corporation. Section 1.11 Company Employee “Company Employee” shall mean any employee (as defined in accordance with Section 3401(c) of the Code) of the Company or of any Company Subsidiary. Section 1.12 Company Subsidiary “Company Subsidiary” shall mean (i) a corporation, association or other business entity of which 50% or more of the total combined voting power of all classes of capital stock is owned, directly or indirectly, by the Company or by one or more Company Subsidiaries or by the Company and one or more Company Subsidiaries, (ii) any partnership or limited liability company of which 50% or more of the capital and profits interests is owned, directly or indirectly, by the Company or by one or more Company Subsidiaries or by the Company and one or more Company Subsidiaries, and (iii) any other entity not described in clauses (i) or (ii) above of which 50% or more of the ownership and the power, pursuant to a written contract or agreement, to direct the policies and management or the financial and other affairs thereof, are owned or controlled by the Company or by one or more other Company Subsidiaries or by the Company and one or more Company Subsidiaries; provided, however, that “Company Subsidiary” shall not include the Partnership or any Partnership Subsidiary. Section 1.13 Deferred Shares “Deferred Shares” shall mean Common Shares awarded under Article VIII of the Plan. Section 1.14 Director “Director” shall mean a member of the Board. Section 1.15 Employee “Employee” shall mean any Company Employee or Partnership Employee. Section 1.16 Exchange Act “Exchange Act” shall mean the Securities Exchange Act of 1934, as amended. Section 1.17 Fair Market Value “Fair Market Value” of a Common Share as of a given date shall be (i) the closing price of the Common Shares, on the principal exchange on which Common Shares are trading, on the trading day previous to such date, or, if Common Shares were not traded on the day previous to such date, then on the next preceding trading day during which a sale occurred; (ii) if such Common Shares are not traded on an exchange but are quoted on Nasdaq or a successor quotation system, (A) the last sales price (if the Common Shares are then listed as Global Market Issue under the Nasdaq Global Market System) or (B) the mean between the closing representative bid and asked prices for the Common Shares on the trading day previous to such date as reported by Nasdaq or such successor quotation system; or (iii) if such Common Shares are not publicly traded on an exchange and not quoted on Nasdaq or a successor quotation system, the fair market value of a Common Share as established by the Administrator acting in good faith. Section 1.18 Holder “Holder” shall mean a person who has been granted or awarded an Award. Section 1.19 Incentive Share Option “Incentive Share Option” shall mean an option which conforms to the applicable provisions of Section 422 of the Code and which is designated as an Incentive Share Option by the Administrator. Section 1.20 Independent Director “Independent Director” shall mean a member of the Board who is not an Employee. Section 1.21 Non-Qualified Share Option “Non-Qualified Share Option” shall mean an Option which is not designated as an Incentive Share Option by the Administrator. Section 1.22 Option “Option” shall mean an option to purchase Common Shares granted under Article IV of this Plan.An Option granted under this Plan shall, as determined by the Administrator, be either a Non-Qualified Share Option or an Incentive Share Option; provided, however, that Options granted to Independent Directors and to individuals other than Company Employees shall be Non-Qualified Share Options. Section 1.23 Partnership “Partnership” shall mean Tanger Properties Limited Partnership, a partnership organized under the laws of the state of North Carolina. Section 1.24 Partnership Agreement “Partnership Agreement” shall mean the Amended and Restated Agreement of Limited Partnership of Tanger Properties Limited Partnership, dated as of December 30, 1999, as the same may be amended, modified or restated from time to time. Section 1.25 Partnership Employee “Partnership Employee” shall mean any employee (as defined in accordance with Section 3401(c) of the Code) of the
